Citation Nr: 1040595	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  95-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease of the thoracic (dorsal) spine, with a compression 
fracture deformity at T8-9, currently rated as 20 percent 
disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to 
October 1978 and from May 1980 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1994 and February 1996 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Detroit, Michigan.  In the July 1994 rating action, the RO 
granted a 20 percent rating for the service-connected chronic 
thoracic and lumbar strain with a compression fracture deformity 
at T8-9.  In the February 1996 rating action, the RO denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

The Veteran appealed those decisions to the Board and by a 
February 1999 decision, the Board remanded this case to the RO 
for additional development.

In a June 2000 decision, the Board granted entitlement to an 
increased (40 percent) rating for degenerative disc disease of 
the lumbar spine and a separate 10 percent rating for compression 
fracture with demonstrable deformity at T8-9.  In that same 
rating action, the Board denied an evaluation in excess of 10 
percent for degenerative disc disease of the thoracic (dorsal) 
spine, and a TDIU rating.

The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a September 2001 Order, 
the Court vacated the adverse portions of the Board's June 2000 
decision, and remanded the case to the Board for further 
development and readjudication.

The issues on appeal were again before the Board in July 2003, 
September 2005, and April 2009.  The claims were remanded each 
time for additional evidentiary development and/or to cure a 
procedural defect.  

In the September 2005 remand, the Board noted that the Veteran 
had raised issues of entitlement to service connection for 
disabilities manifested by acid reflux and depression.  The Board 
stated that the aforementioned issues had not been developed or 
adjudicated by the RO and, as such, were referred to the RO for 
clarification and any indicated development.  However, there is 
no evidence in the record to show that any action was taken 
regarding these matters.  Thus, the issues of entitlement to 
service connection for disabilities manifested by acid reflux and 
depression are once again referred to the RO for clarification 
and any indicated action.


FINDINGS OF FACT

1.  During the appeal period, the service-connected degenerative 
disc disease of the lumbar spine is manifested by complaints of 
pain and limitation of motion but the disability is not 
productive of any ankylosis or incapacitating episodes requiring 
bed rest prescribed by a physician.  

2.  During the appeal period, the service-connected degenerative 
disc disease of the thoracic (dorsal) spine, with a compression 
fracture deformity at T8-9, is manifested by complaints of pain 
and limitation of motion but the disability is not productive of 
any ankylosis or incapacitating episodes requiring bed rest 
prescribed by a physician.  

3.  Service connection is currently in effect for degenerative 
disc disease of the lumbar spine rated as 40 percent disabling, 
for compression fracture T8-T9 degenerative disc disease of 
thoracic spine evaluated as 20 percent disabling, for 
degenerative disc disease of the cervical spine rated as 20 
percent disabling, for tinnitus rated as 10 percent disabling, 
and for hearing loss which is evaluated as non-compensably 
disabling.  The combined evaluation is 70 percent.  

4.  The preponderance of the competent medical evidence 
demonstrates that the Veteran is not unemployable as a result of 
his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating for 
degenerative disc disease of the lumbar spine, currently rated as 
40 percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic 
Code (DCs) 5285, 5286, 5289, 5292, 5293, 5295 (2002 and 2003), 
5003, 5236, 5237, 5238, 5239, 5242, 5243 (2010).

2.  The criteria for entitlement to an increased rating for 
degenerative disc disease of the thoracic (dorsal) spine, with a 
compression fracture deformity at T8-9, currently rated as 20 
percent disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 
(DCs) 5285, 5286, 5288, 5291, 5293, (2002 and 2003), 5003, 5235, 
5242, 5243 (2010).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to increased ratings for the disabilities 
adjudicated by this decision via October 2002, February 2004, 
October 2005, September 2006, January 2007 and May 2009 VCAA 
letters.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claims and the Veteran 
has had the chance to submit evidence in response to the VCAA 
letter.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claims decided herein has been accomplished and 
that adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claims in the VCAA letters and he was provided 
with notice of the types of evidence necessary to establish a 
disability rating or an effective date for the disabilities on 
appeal in the May 2009 letter.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

VA examinations with respect to the issues adjudicated by this 
decision have been obtained.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate.  Physical examinations were conducted and the 
results were recorded which are adequate to apply to the ratings 
schedule in order to accurately rate the Veteran's service-
connected back disabilities and the TDIU claim.  The examiners 
recorded the range of motion of the pertinent joints as well as 
the Veteran's subjective complaints.  Other pertinent 
symptomatology was reported.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations or 
opinions concerning the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to the 
issues on appeal which are adjudicated by this decision.  Under 
the circumstances of this particular case, no further action is 
necessary to assist the appellant.  

Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court indicated 
that varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  Such 
symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, the 
presence of varicose veins was not a determination 'medical in 
nature' and was capable of lay observation."  Therefore, the 
veteran's lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

In this case, the Veteran is competent to report that his back is 
painful and he experiences, at times, radicular pain.  However, 
he is not competent to relate the reports of pain and 
neurological symptoms to a specific cause as such assessments are 
not simple in nature.  See Jandreau; see also Woehlaert.


Increased rating criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as pyramiding, 
is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria for rating spine disabilities were amended 
twice subsequent to the Veteran's filing of his claims.  The 
rating criteria pertaining to intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, were amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002).  Second, effective September 26, 2003, the rating criteria 
for evaluating all spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 
Fed. Reg. 32, 449 (June 10, 2004).  The Veteran filed his claim 
for an increased rating in 1994 and the claim has been ongoing 
since that time.  Thus, the rating criteria effective both before 
and after September 23, 2002, and September 26, 2003, are 
applicable to the claim.

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is pending 
before VA, VA must first determine whether the statute or 
regulation identifies the types of claims to which it applies.  
If the statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when it 
took effect would produce genuinely retroactive effects.  If 
applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to the 
claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new provision.  
See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179.  In increased rating 
cases such as this one, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, that 
award may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

As the Veteran's claim was pending at the time of both regulatory 
amendments, he is entitled to the application of the criteria 
most favorable to the claim.  See Diorio v. Nicholson, 20 Vet. 
App. 193, 197 (2006).

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; and (2) 
whether an increased rating is warranted under the "new" criteria 
for intervertebral disc syndrome at any time on or after 
September 23, 2002 or for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The effective 
date of any rating assigned under the revised schedular criteria 
may not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation for 
the period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue).

Under the rating criteria in effect prior to September 26, 2003, 
as relevant to the thoracic spine, a 100 percent disability 
rating is warranted for residuals of a vertebra fracture with 
cord involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement, but 
with abnormal mobility requiring a neck brace (jury mast) 
warrants a 60 percent disability evaluation.  In other cases, 
rating is in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an adjacent 
segment. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

Complete bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type) or without other joint involvement 
(Bechterew type) warrants a 100 percent disability rating.  
Complete ankylosis of the spine at a favorable angle warrants a 
60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5286 (2002).  Favorable ankylosis of the dorsal (thoracic) spine 
warrants a 20 percent disability rating, and unfavorable 
ankylosis of the dorsal spine warrants a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002).  
Favorable ankylosis of the lumbar spine warrants a 40 percent 
rating and unfavorable ankylosis of the lumbar spine warrants a 
50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).

Slight limitation of motion of the dorsal spine warrant a 
noncompensable evaluation.  Both a moderate and a severe 
limitation of motion warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2002)

A 10 percent rating was warranted for slight limitation of motion 
of the lumbar spine.  Moderate limitation of motion of the lumbar 
spine warrants a 20 percent disability rating.  A 40 percent 
disability rating is assigned for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

Lumbosacral strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position 
warrants a 20 percent rating.  Severe lumbosacral strain with 
listing of whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The new regulations that became effective on September 26, 2003, 
revised the schedular criteria for the rating of all spine 
disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 
(2010).  The Board notes that symptoms related to the thoracic 
spine and lumbar spine are now rated as disability of the 
thoracolumbar spine as a whole.

As relevant to the thoracolumbar spine, the General Formula for 
Rating the Spine provides a 40 percent rating for unfavorable 
forward flexion of the thoracolumbar spine to 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis of 
the entire thoracolumbar spine. A 100 percent rating is warranted 
if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.   

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. Note (6): Separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  38 C.F.R. § 4.71, 
Diagnostic Codes 5235-5242 (2010).  

With regard to intervertebral disc syndrome, from September 23, 
2002 to September 25, 2003, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 4.25 
(the combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  Under the revised criteria, Diagnostic Code 5243, 
intervertebral disc syndrome may be rated under either the 
General Formula or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Under the 
Formula for Rating Intervertebral Disc Syndrome, incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months warrant a rating of 10 
percent. Incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
warrant a rating of 20 percent.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months warrant a rating of 30 percent.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a rating of 60 percent.  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as 
degenerative arthritis, Diagnostic Code 5003.  Under Diagnostic 
Code 5003, arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In application of Diagnostic Code 5003, the 
Court has held that painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by X-
ray, is deemed to be limited motion and entitled to a minimum 10-
percent rating, per joint, combined under Diagnostic Code 5003,  
even though there is no actual limitation of motion."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 
38 C.F.R. § 4.59.


Entitlement to an increased rating for degenerative disc disease 
of the lumbar spine, currently rated as 40 percent disabling.

The Board finds that an increased rating is not warranted for 
degenerative disc disease of the lumbar spine at any time during 
the appeal period.  

There is no competent evidence documenting that any of the 
Veteran's lumbar spine vertebrae were fractured so no increased 
rating is warranted under Diagnostic Code 5285.  

An increased rating is not warranted under Diagnostic Code 5286 
as there is no competent evidence of record documenting that the 
service-connected lumbar spine disability is productive of any 
bony fixation or ankylosis, either favorable or unfavorable.  The 
VA examinations conducted in June 1994, November 1995, March 
1999, February 2005, March 2006, and June 2009 all document that 
the Veteran had motion in his lumbar spine.  None of these 
examination reports indicates that there is ankylosis in any part 
of the spine.  The clinical records associated with the claims 
file also demonstrate that, while motion of the spine was 
painful, the Veteran was able to move in a restricted fashion.  
The Board finds this evidence demonstrates a lack of any type of 
ankylosis.  

An increased rating is not warranted for the lumbar spine 
disability when it is evaluated under Diagnostic Code 5292 based 
on limitation of motion of the lumbar spine.  The Veteran is 
already receiving a 40 percent evaluation which is the schedular 
maximum for this Diagnostic Code.  

An increased rating is not warranted for the lumbar spine 
disability when it is evaluated under the prior version of 
Diagnostic Code 5293 based on intervertebral disc syndrome.  The 
only symptom enumerated in Diagnostic Code 5293 which has been 
documented in the claims file is the presence of very 
intermittent back spasm.  While the Veteran has reported, at 
times, that he experienced radicular symptoms, the VA 
examinations have indicated that there are no neurological 
findings associated with the lumbar spine disability.  The Board 
places greater probative value on the health care professionals' 
lack of findings of neurological problems over the Veteran's 
allegations of the presence of this symptomatology.  While the 
Veteran is competent to report on the presence of radicular 
symptoms, he is not competent to attribute these symptoms to a 
known cause as this is beyond the scope of lay testimony as set 
out above.  There is no finding that the Veteran had an absent 
ankle jerk.  The Board finds this very limited intervertebral 
disc syndrome symptomatology more nearly approximates a non-
compensable evaluation under Diagnostic Code 5293.  

The Board finds that an increased rating is not warranted for the 
service-connected lumbar spine disability when it is evaluated 
under Diagnostic Code 5295 based on lumbosacral strain.  The 
Veteran is already receiving a 40 percent evaluation which is the 
schedular maximum for this Diagnostic Code.  

An increased rating is not warranted for the lumbar spine 
disability when it is evaluated under the revised criteria for 
evaluation of intervertebral disc syndrome which was effective 
from September 23, 2002 to September 25, 2003.  There is no 
competent evidence of record demonstrating that the service-
connected lumbar spine disability is manifested by any 
incapacitating episodes.  The Veteran has reported that he had 
had to stay in bed, at times, to treat his back problems.  
Significantly, there is no evidence of record indicating that the 
bed rest had been prescribed by any health care professional.  
The Veteran has not alleged such a fact pattern.  Additionally, 
the Veteran has alleged that he experiences radicular symptoms at 
times but the VA examinations indicate that no neurological 
deficits were found or attributed to the service-connected lumbar 
spine disability.  The Board places greater probative weight on 
the conclusions of the health care professionals who determined 
that the Veteran does not experience any neurological problems 
due to his service-connected disabilities.  

An increased rating is not warranted for the service-connected 
lumbar spine disability when it is evaluated under the rating 
criteria for evaluation of disabilities of the spine which is 
currently in effect.  In order to warrant a rating in excess of 
40 percent, there must be favorable or unfavorable ankylosis of 
the lumbar spine or the entire spine.  There is no competent 
evidence of record documenting that the lumbar spine disability 
is manifested by any ankylosis.  As set out above, numerous 
reports of VA examinations and clinical records associated with 
the claims file all document that, while painful, the Veteran had 
motion in his lumbar spine.  No health care professional has 
diagnosed the presence of ankylosis of any part of the spine.  

Furthermore, an increased rating is not warranted based on upon 
consideration of pain on use or during flares of lumbar back 
pain.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
consideration where the Veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

A staged rating is not warranted at any time during the appeal 
period.  


Entitlement to an increased rating for degenerative disc disease 
of the thoracic (dorsal) spine, with a compression fracture 
deformity at T8-9, currently rated as 20 percent disabling.

The Board finds that an increased rating is not warranted for the 
service-connected degenerative disc disease of the thoracic 
(dorsal) spine, with a compression fracture deformity at T8-9 at 
any time during the appeal period.  

An increased rating is not warranted under Diagnostic Code 5285.  
There is no evidence of record demonstrating that the service-
connected thoracic spine disability had cord involvement or 
required long leg braces.  The Veteran has alleged that he 
required bed rest for his back problems but this allegation is 
insufficient evidence to document that the Veteran is bedridden 
due to his thoracic spine disability.  The fact that the Veteran 
may intermittently require bed rest does not rise to a finding 
that the Veteran is bedridden.  The medical evidence of record 
does not more nearly approximate a 100 percent rating under 
Diagnostic Code 5285.  There is no evidence of record 
demonstrating that the thoracic fracture is productive of 
abnormal mobility.  No health care professional has indicated in 
any way that the mobility of the thoracic spine is abnormal 
(other than as restricted by pain which is the subject of 
Diagnostic Code 5291).  Furthermore, there is no indication in 
the claims file demonstrating that the thoracic spine disability 
requires a neck brace (jury mast).  

An increased rating is not warranted under Diagnostic Code 5286 
as there is no competent evidence of record documenting that the 
service-connected thoracic spine disability is productive of any 
ankylosis, either favorable or unfavorable, of any part of the 
spine.  The VA examinations conducted in June 1994, November 
1995, March 1999, February 2005, March 2006, and June 2009 all 
document that the Veteran had motion in his thoracic spine.  None 
of these examination reports indicates that there is ankylosis in 
any part of the spine.  The clinical records associated with the 
claims file also demonstrate that, while motion of the spine was 
painful, the Veteran was able to move in a restricted fashion. 

An increased rating is not warranted for the thoracic spine 
disability when it is evaluated under Diagnostic Code 5288 for 
the same reasons set out immediately above - there is no 
competent evidence of record documenting the presence of either 
favorable or unfavorable ankylosis of any part of the spine.  

An increased rating is not warranted under Diagnostic Code 5291 
as the Veteran is already receiving the schedular maximum under 
this Diagnostic Code based on limitation of motion of the 
thoracic spine.  

An increased rating is not warranted under the prior version of 
Diagnostic Code 5293.  There is no competent evidence of record 
documenting that the service-connected thoracic spine disability 
is productive of pronounced intervertebral disc syndrome.  The 
only pertinent symptomatology which the Veteran demonstrates 
which is included under Diagnostic Code 5291 is the intermittent 
presence of muscle spasms but this was noted to be present in the 
lumbar spine.  There is no competent evidence of record 
indicating that the Veteran experienced muscle spasm in the 
thoracic spine.  At the time of the June 1994 VA examination, 
muscle spasm was present in the lumbar spine.  There was no 
finding of spasm in the thoracic spine.  Clinical records dated 
in the 1990's reference very intermittent findings of muscle 
spasm in the back.  The Board finds the symptomatology associated 
with intervertebral disc syndrome of the thoracic spine more 
nearly approximates a non-compensable evaluation under Diagnostic 
Code 5291.  

A separate 10 percent evaluation has been assigned under 
Diagnostic Code 5285 for demonstrable deformity of T8-9.  This is 
the schedular maximum assignable under Diagnostic Code 5285.  

An increased rating is not warranted for the thoracic spine 
disability when it is evaluated under the revised criteria for 
evaluation of intervertebral disc syndrome which was effective 
from September 23, 2002 to September 25, 2003.  There is no 
competent evidence of record demonstrating that the service-
connected thoracic spine disability is manifested by any 
incapacitating episodes.  The Veteran has reported that he had 
had to stay in bed, at times, to treat his back problems.  
Significantly, there is no evidence of record indicating that the 
bed rest had been prescribed by any health care professional.  
The Veteran has not alleged such a fact pattern.  At the time of 
the most recent VA examination in June 2009, it was noted that 
there were no acute episodes of incapacitating neck or back pain 
in the preceding 12 months.  

The question of entitlement to an increased rating for the 
thoracic spine disability under the current rating criteria for 
evaluation of disorders of the spine is addressed above under the 
claim for an increased rating for the lumbar spine.  

An increased rating is not warranted based on upon consideration 
of pain on use or during flares of thoracic back pain.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration 
where the Veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

A staged rating is not warranted at any time during the appeal 
period.  

Extraschedular consideration for the thoracic and lumbar spine 
disabilities.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis for 
his back disabilities.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's thoracic and lumbar 
spine disabilities with the established criteria found in the 
rating schedule shows that the rating criteria accurately 
describe the Veteran's disability level and symptomatology (i.e., 
pain and limitation of motion).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disabilities' manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  The Veteran has not been hospitalized for the 
disabilities on appeal during the pertinent time period.  While 
the Veteran has alleged occupational impairment, the symptoms he 
reports to be associated with the service-connected disabilities 
are fully contemplated in the rating criteria used to assign the 
20 percent and 40 percent evaluations currently assigned.  
Accordingly, further consideration of 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case. 


Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.

The Veteran has claimed entitlement to a total rating based on 
individual unemployability.  The Veteran testified at a local RO 
hearing in January 1995 that he had constant back pain which 
increased with walking, standing and sitting.  He was last 
employed in April 1992.  He reported the reason he left 
employment was back problems.  He testified he has an associate's 
degree in computers but was unemployable in that field as he 
could not sit for long periods of time.  

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to specific 
injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.

However, a total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person is, 
in the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability; provided that, in pertinent part, if there 
is only one such disability, the disability shall be rated at 60 
percent or more, and that, if there are two or more disabilities, 
there shall be at least one disability rated 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

Where these percentage requirements are not met, entitlement on 
an extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age or 
intercurrent disability.  38 C.F.R. §§ 3.341, 4.19.  In 
evaluating total disability, full consideration must be given to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effects of combinations of disability.  38 C.F.R. § 4.15.

For a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places the 
claimant in a different position than other veterans with the 
same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The question 
is whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether a veteran can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Service connection is currently in effect for degenerative disc 
disease of the lumbar spine rated as 40 percent disabling, for 
compression fracture T8-T9 degenerative disc disease of thoracic 
spine evaluated as 20 percent disabling, for degenerative disc 
disease of the cervical spine rated as 20 percent disabling, for 
tinnitus rated as 10 percent disabling, and for hearing loss 
which is evaluated as non-compensably disabling.  The combined 
evaluation is 70 percent.  Because the Veteran has at least one 
disability rated 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent, he meets 
the threshold requirements for consideration of a total rating 
based on individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).  

The Board finds the preponderance of the competent evidence of 
record demonstrates that the Veteran is not unemployable as a 
result of his service-connected disabilities.  

The medical evidence which supports the claim consists of a 
statement from Dr. Gross.  In August 1992, Dr. Gross wrote that 
he had been treating the Veteran for eight months.  The Veteran 
displayed persistent cervical lordosis and dorsal kyphosis with 
extreme limitation as a result of chronic medical conditions.  
The Veteran demonstrated to the physician that he was unable to 
perform lifting, standing, walking or sitting, reaching, bending, 
twisting, or squatting for more than minutes to one half hour at 
a time.  The physician opined that the Veteran's disability made 
him unable to perform tasks which would be considered normal 
events during the course of an office worker's day.  It was 
written that the Veteran was considered disabled as a result of a 
physical disability which would not allow him to perform his 
previous work, given consideration of the Veteran's age, work 
experience and educational level.  The fact that sitting and 
standing for any length of time becomes an impossible task would 
alienate the Veteran from substantial gainful work.  This was 
regardless of job type and does not necessarily allow the Veteran 
to provide work activity even in sedentary work.  However, in a 
September 1996 clinical record, Dr. Gross wrote that, while the 
Veteran's osteoarthritis was severe, the physician had a 
difficult time finding the Veteran was totally incapacitated at 
his age since he was ambulatory and was able to do progressive 
activities to a certain extent.  This annotation contradicts the 
physician's prior opinion indicating that the Veteran was 
unemployable.  It is not apparent upon what basis the physician 
revised his opinion.  As the September 1996 statement contradicts 
the August 1992 statement, the Board places reduced probative 
value on both statements.  The Board is unable to determine which 
statement should be accorded more probative weight and therefore 
finds that they effectively cancel themselves out.  

The only other evidence of record that indicates the Veteran is 
unemployable, other than the Veteran's and his spouse's 
allegations, is that in June 1993, Social Security found the 
Veteran to be disabled from work since April 1992.  The Veteran 
reported he was unable to work due to pain in the low back, hip 
and neck.  Social Security found the Veteran was disabled due to 
back problems.  The Board is not bound by Social Security 
determinations.  

There is competent medical evidence which demonstrates that the 
Veteran is not unemployable as a result of his service-connected 
disabilities.  The examiner who conducted a November 2002 VA 
examination noted that the severity of the service-connected 
thoracic and lumbar spine disabilities was moderate.  The 
examiner opined that the thoracic and lumbar spine disabilities 
had no effect on the Veteran's ability to work.  The examiner who 
conducted a March 2006 VA examination opined that the Veteran's 
usual occupation is affected to a modest degree due to his 
service-connected disability.  The examiner who conducted the 
most recent VA examination in June 2009 found that the Veteran 
did not have any impairment of sedentary occupational activities.  
The examiner elicited from the Veteran the type of work he used 
to do.  It was also noted that the Veteran had a ninth grade 
education with a GED and some work training.  The examiner opined 
that it is at least as likely as not that the Veteran's listed 
conditions will prevent him from doing any physically demanding 
occupation but would not preclude him from securing and 
maintaining substantially gainful sedentary employment consistent 
with his education and employment experience.  

The Veteran has also argued that he is unemployable due to his 
service-connected back problems and his wife has alleged as much.  

The Board finds that the competent medical evidence of record 
which indicates that the Veteran is not unemployable as a result 
of his service-connected disabilities outweighs the finding by 
Social Security and the Veteran's and his spouse's allegations.  
The Board is not bound by Social Security determinations and the 
Board finds the competent medical evidence outweighs the lay 
evidence with regard to the Veteran's employability.  

The Board does not in any way disagree that the Veteran's 
service-connected disabilities significantly limits his 
employability.  The Board believes, however, that the 
symptomatology associated with the service-connected disabilities 
are appropriately compensated via the ratings which are currently 
assigned.  Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose, supra, at 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

Referral to the Director of VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
in TDIU claims only applies to those TDIU claims that do not meet 
the percentage standard set forth in 38 C.F.R. § 4.16(a).  See 38 
C.F.R. § 4.16(b).

Section 4.16(b) does not have to be addressed by the Board in the 
instant case because 38 C.F.R. § 4.16(a) is applicable to the 
Veteran's service-connected disabilities for consideration of 
TDIU.  See Stevenson v. West, 17 Vet. App. 91 (1999); Beaty v. 
Brown, 6 Vet. App. 532 (1994), citing McNamara v. Brown, 14 Vet. 
App. 317 (1994) ["section 4.16(b) of title 38, Code of Federal 
Regulations, provides a discretionary authority for a TDIU rating 
in cases where § 4.16(a) does not apply."  Therefore, the matter 
of the Veteran's entitlement to TDIU does not warrant referral to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 4.16(b).


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


